Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-5, 10-18, 20, 21, 23, 29, 34-36 and 40-43 are currently pending.
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-5, 10-18, 20, 21, 23, 29, 34-36 and 40 in the reply filed on June 3, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully disagree with the Examiner’s characterization of Lu et al. as disclosing embodiments of the invention.  This is not found persuasive because the Examiner has specifically identified how the Office interprets the prior art as it pertains to having a lack of unity over the separated groups.  Applicant should specifically point out the supposed differences. Until that time, the requirement is still deemed proper and is therefore made FINAL.
Claims 41-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 3, 2021.
	Claims 1-5, 10-18, 20, 21, 23, 29, 34-36 and 40 are currently under examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 4, 2021 and March 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached thereto.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-5, 10-18, 20, 21, 23, 29, 34-36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of sequences to include nucleic acids, proteins where necessary as well as their V. cholera bacterium by strain and/or accession number and nucleic acid sequences together with their specific modifications/mutations thereof need to be described. 
The claimed invention is drawn to a genetically engineered Vibrio cholerae bacterium comprising: a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A; b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule; and c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA.
The claims are broadly drawn and encompasses millions of possibilities which make up the claimed genetically engineered Vibrio cholerae bacterium comprising a) any deletion in a nucleic acid sequence encoding any cholera toxin subunit A; and any heterologous nucleic acid sequence encoding any Cas9 nuclease molecule. One of skill in the art cannot readily envision all that is encompassed within the breadth of the claimed invention.  Specifically, for example, a deletion in a nucleic acid sequence encoding a cholera toxin Subunit A is an enormous unknown.  The specification has not adequately described the where, what or the how a deletion is to occur. The sequence of the cholera toxin subunit A is not clear and thus what is required to envision the claimed invention is entirely too vast. One sequence alone is over 30 may not actually have what Applicant is intending to target (discussed this aspect with trained STIC searchers). 
Applicant must be clear as to which strain and accession number is attached to the engineered Vibrio cholerae bacterium; how best to identify what the cholera toxin subunit A is as well as what the Cas9 nuclease molecule is as having the structure to these components helps to not only adequately describe what Applicant is in possession of, but also helps with the search of Applicants intended invention. Subsequent claims are requiring further deletions in a nucleic acid sequence of the core region, deletions in nucleic acid sequences if RS2 region, and deletions in a RecA gene.  It is not clear the number of base pairs in said gene, thus it is nearly impossible to formulate a search to identify the bacterium as claimed.  As it pertains to SEQ ID NOs: 7 and 51 (i.e. claim 36), they both contain millions of base pairs and thus cannot be search without some revisions.  The total length of all requested sequences must not exceed 10,000 residues. In fact, if a single sequence length or total length of all sequences in a request is greater than 10,000 residues it cannot be processed. In light of what has been discussed above SEQ ID NO: 7 or 51 is entirely too big to search for a meaningful result.
As it pertains to subsection C of claim 1; it appears to be reading upon SEQ ID NO: 3, which is free of the prior art. Thus, claim 10 would be a great way to aid in the description of what Applicant intends for that subsection.
The specification must adequately describe the specific sequences which make up the genetically engineered bacterium Applicant is in possession.  This is extremely important 
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the claimed nucleic acids and modifications thereof. 
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids/proteins, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid/protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.

Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  The specification is silent with regard to the bacterium and to which structure (having deletions) is encompassed by the claimed invention. This is extremely important because changes in the structure of the claimed nucleic acid fragments could ultimately change the encoded protein as evidenced by Hoppner, Horm Re. 2002, 58 Suppl. 3:7-
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of nucleic acids and the mutations thereof as well as the bacterium, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5 and 40 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lu et al., US 2015/0064138 A1; Published March 5, 2015.
Independent claim 1 is drawn to a genetically engineered Vibrio cholerae bacterium comprising: a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A; b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule; and c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA.
Lu et al. disclose various aspects and embodiments of the invention which are directed to methods and compositions for reversing antibiotic resistance or virulence in and/or destroying pathogenic microbial cells such as, for example, pathogenic bacterial cells. The methods include exposing microbial cells to a delivery vehicle with at least one nucleic acid encoding an engineered autonomously distributed circuit that contains a programmable Vibrio cholerae...)...') comprising: (a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A (para [0064], 'Programmable nuclease circuits may be used to target most... genes that confer virulence traits to pathogens (e.g.....Vibrio cholerae...)...'; para [0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'.); (b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule (para [0016], 'the programmable nucleases provided herein are RNA-guided nucleases. Thus, in some embodiments, the engineered autonomously distributed circuits provided herein contain a Cas9 nuclease, a guide RNA (gRNA)...'); and, (c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA (para [0064], 'Programmable nuclease circuits may be used to target most...genes that confer virulence traits to pathogens (e.g.....Vibrio cholerae...)...'; para [0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'; para [0056], 'Programmable RNA-guided nucleases (RGNs) consist of two components: a short -100 nucleotide single guide RNA (gRNA), containing 20 variable nucleotides at the 5' end involved in base pairing with a target DNA sequence...').

Moreover, Lu teaches the genetically engineered Vibrio cholerae bacterium of claim 1 or claim 2, wherein the bacterium comprises a deletion in a nucleic acid sequence of the core region of a CTXPhi genome that was integrated into the genome of the bacterium (para[0064]; meeting the limitation of claim 3&5), ‘Programmable nuclease circuits may be used to target most... genes that confer virulence traits to pathogens (e.g.,...Vibrio cholerae...)...'; para[0078], ‘Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'; para [0021], 'In yet other embodiments, the gene of interest is located extracellularly (e.g.,...in a bacteriophage) and is targeted upon receipt via horizontal gene transfer.’; para[0056],‘Programmable RNA-guided nucleases (RGNs) consist of two components: a short ~100 nucleotide single guide RNA (gRNA), containing 20 variable nucleotides at the 5' end involved in base pairing with a target DNA sequence...'. Note, ctxA and ctxB are located in the core region of CTXPhi genome).

Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11, 12, 15, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2015/0064138 A1; Published March 5, 2015 as applied to claims 1-3 and 40 above, in view of Hase et al., WO 01/68829 A2; Published: 9/20/01 and further in view of John et al., Infection and Immunity, 2000; 68(3): 1171-1175.
Independent claim 1 is drawn to a genetically engineered Vibrio cholerae bacterium comprising: a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A; b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule; and c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA.
Vibrio cholerae bacterium of claim 1, wherein the bacterium comprises a deletion in a nucleic acid sequence encoding a multifunctional auto processing repeats in toxin (MARTX) toxin.
Dependent claim 12 is drawn to the genetically engineered Vibrio cholerae bacterium of claim 11, wherein the nucleic acid sequence encoding the MARTX toxin is selected from the group consisting of rtxA, rtxB, rtxC, rtxD, and rtxE.
Dependent claim 15 is drawn to the genetically engineered Vibrio cholerae bacterium of claim 1, wherein the bacterium further comprises a deletion in a nucleic acid encoding a flagellin.
Dependent claim 16 is drawn to the genetically engineered Vibrio cholerae bacterium of claim 15, wherein the nucleic acid sequence encoding a flagellin is selected from the group consisting of flaA, flab, flaC, flaD, and FlaE.
Dependent claim 23 is drawn to the genetically engineered Vibrio cholerae bacterium of claim 1, further comprising: a) a deletion in one or more nucleic acid sequence encoding a MARTX toxin selected from the group consisting of rtxA, rtxB, rtxC, rxtD, rtxE and rtxH; b) a deletion in one or more flagellin genes selected from the group insisting of flaA, flab, flaC, flaD and FlaE; c) a deletion in a recA gene; and d) a heterologous nucleic acid, wherein the heterologous nucleic acid comprises a ctxB gene operably linked to a constitutive promoter.
Lu et al. disclose various aspects and embodiments of the invention which are directed to methods and compositions for reversing antibiotic resistance or virulence in and/or destroying pathogenic microbial cells such as, for example, pathogenic bacterial cells. The methods include exposing microbial cells to a delivery vehicle with at least one nucleic acid Vibrio cholerae...)...') comprising: (a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A (para [0064], 'Programmable nuclease circuits may be used to target most... genes that confer virulence traits to pathogens (e.g.....Vibrio cholerae...)...'; para [0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'.); (b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule (para [0016], 'the programmable nucleases provided herein are RNA-guided nucleases. Thus, in some embodiments, the engineered autonomously distributed circuits provided herein contain a Cas9 nuclease, a guide RNA (gRNA)...'); and, (c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA (para [0064], 'Programmable nuclease circuits may be used to target most...genes that confer virulence traits to pathogens (e.g.....Vibrio cholerae...)...'; para [0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'; para [0056], 'Programmable RNA-guided nucleases (RGNs) consist of two components: a short -100 
Lu et al. teach the genetically engineered Vibrio cholerae bacterium of claim 1, wherein the deletion in the nucleic acid sequence encoding the cholera toxin subunit A is located in actxA gene that was integrated into the genome of the bacterium (para [0064], ‘Programmable nuclease circuits may be used to target most ...genes that confer virulence traits to pathogens (e.g.,...Vibrio cholerae...)...’; para[0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)..."; para [0021], ‘In yet other embodiments, the gene of interest is located extracellularly (e.g.,. in a bacteriophage) and is targeted upon receipt via horizontal gene transfer.. .'), meeting the limitation of claim 2.
Moreover, Lu teaches the genetically engineered Vibrio cholerae bacterium of claim 1 or claim 2, wherein the bacterium comprises a deletion in a nucleic acid sequence of the core region of a CTXPhi genome that was integrated into the genome of the bacterium (para[0064]; meeting the limitation of claim 3&5), ‘Programmable nuclease circuits may be used to target most... genes that confer virulence traits to pathogens (e.g.,...Vibrio cholerae...)...'; para[0078], ‘Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'; para [0021], 'In yet other embodiments, the gene of interest is located extracellularly (e.g.,...in a bacteriophage) and is targeted upon receipt via horizontal gene transfer.’; para[0056],‘Programmable RNA-guided nucleases (RGNs) consist of two components: a short ~100 nucleotide single guide RNA (gRNA), containing 20 variable nucleotides at the 5' end involved in base pairing with a target DNA sequence...'. Note, ctxA and ctxB are located in the core region of CTXPhi genome).

Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Lu et al. do not specifically teach the limitations of claims 5, 11, 12, 15, 16 and 23 as identified above.
Hase teaches a genetically engineered Vibrio cholerae bacterium (see abstract, ‘The invention relates to nontoxigenic genetically stable mutant  strains of Vibrio cholerae which lack functional flagellum and are useful as a vaccine for inducing immunological protection against cholera and a method of making the same. The strains of the present invention comprise a genetically engineered deletion mutation resulting in loss of at least part of a gene encoding a protein required for the energization or assembly of flagellum.’; Claim1, 'A nontoxigenic genetically stable mutant strain of Vibrio cholerae, said strain comprising a genetically engineered deletion mutation resulting in loss of at least part of one or more genes encoding a protein required for the energization or assembly of flagellum.') comprising: (a) a deletion in one or more nucleic acid sequences encoding a MARTX toxin selected from the group consisting of rtxA, rtxB, rtxC, rtxD, rtxE and rtxH (claim 6, 'The Vibrio cholerae strain of claim 1 or claim 5, wherein said strain further comprises a genetically engineered deletion mutation in the rtx gene.'; pg. 67, In 7-10, 'mutant strains further possessing an Rtx gene deletion (particularly as 
Hase does not explicitly teach said bacterium comprises a deletion in a nucleic acid sequence encoding a multifunctional auto processing repeats in toxin (MARTX) toxin, as recited in claim 11; that said MARTX toxin is selected from the group consisting of rtxA, rtxB, rtxC, rtxD, and rtxE, as recited in claim 12; that the bacterium further comprises a deletion in a nucleic acid encoding a flagellin, as recited in claim 15; that the nucleic acid sequence encoding a flagellin is selected from the group consisting of flaA, flab, flaC, flaD, and FlaE, as recited in claim 16; nor do they teach that the promoter is constitutive, as recited in claim 23. 
John teaches a genetically engineered Vibrio cholerae bacterium comprising a heterologous nucleic acid, wherein the heterologous nucleic acid comprises actxB gene 
Since constitutive promoter is shown by John to be best suited for ctxB gene expression in vivo and in vitro, it would have been obvious to one of ordinary skill in the art to have applied John's constitutive promoter to Hase's genetically engineered Vibrio cholerae bacterium for optimal expression of ctxB gene.

Hase and John teach the genetically engineered Vibrio cholerae bacterium, but do not explicitly teach wherein the bacterium has not previously comprised a copy of a CTXphi prophage genome integrated into the bacterial genome. Lu teaches a genetically engineered Vibrio cholerae bacterium (Abstract, ‘various aspects and embodiments of the invention are directed to methods and compositions for reversing...virulence in and/or destroying...pathogenic bacterial cells. The methods include exposing microbial cells to a delivery vehicle with at least one nucleic acid encoding an engineered autonomously distributed circuit that contains a programmable nuclease targeted to one or multiple genes of interest.'; para (0064), ‘Programmable nuclease circuits may be used to target most... genes that confer virulence traits to pathogens (e.g.,...Vibrio cholerae’)...'), wherein the bacterium has 
Thus, in some embodiments, the engineered autonomously distributed circuits provided herein contain a Cas9 nuclease, a guide RNA (gRNA)...'); and (b) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which  is complementary with a target nucleic acid sequence of ctxA (para [0064), ‘Programmable 
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Conclusion
7.	No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        August 20, 2021 

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645